DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi (US 2014/0158244).
Considering Claims 1-3, 6, and 7:  Lunghi teaches a pipe lining/insulating composition comprising 5 to 40 percent of a xylene insoluble fraction that is a crystalline polypropylene homopolymer and 60 to 95 weight percent of a xylene soluble fraction that is preferably ethylene-propylene copolymer (¶0014-15) and having a flexural modulus of 80 to 200 MPa (¶0011).
	Lunghi teaches the crystalline polypropylene homopolymer as being substantially xylene insoluble.  The original specification states that the xylene insoluble portion “corresponds to the total mass of a16 WO 2019/147027 Al PCT/KR2019/000994crystalline polypropylene matrix and other additives remaining after removal of the rubbery polypropylene copolymer eluted with the xylene solvent from the insulating samples” (13:14-19).  While Lunghi teaches a different conditions for measuring the xylene insolublity, the property being measured by the instant application, namely the amount of crystalline polypropylene matrix, is taught by Lunghi.  As such, the xylene insoluble portion of Lunghi is the same as the instant claims, despite a difference in measuring conditions.  The amount of xylene insoluble component in Lunghi overlaps with the claimed xylene insolubility of less than 10 mass percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a xylene insoluble content within the claimed range, and the motivation to do so would have been, as Lunghi suggests, to provide a desirable flexural modulus (¶0011-15).
	Lunghi is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
Considering Claim 4:  Lunghi teaches the flexural modulus as being 80 to 200 MPa (¶0011).  This overlaps with the claimed range of 200 to 1,000 MPa.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have prepared a composition with a flexural modulus of 200 MPa, and the motivation to do so would have been, as Lunghi suggests, it is a suitable flexural modulus for the intended use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi (US 2014/0158244) as applied to claim 1 above, and further in view of Machl et al. (US 2010/0282492).
Considering Claim 8:  Lunghi teaches the composition as discussed above.
	Lunghi does not teach forming the polypropylene as an insulating layer around a conductor.  However, Machl et al. teaches using a soft polypropylene heterophasic polymer as an insulating layer for a conductor in a cable (Abstract, ¶0095).  Lunghi and Machl et al. are analogous art as they are concerned with the same field of endeavor, namely heterophasic polypropylene.  It would have been obvious to a person having ordinary skill in the art to have used the composition of Lunghi in a cable layer, as in Machl et al., and the motivation to do so would have been, as Machl et al. suggests, it is a known application for soft polypropylene heterophasic polymers (¶0004-07).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Double Patenting
Claims 1-4 and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/963,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4:  Claim 6 of application ‘085 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘085 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
Considering Claims 6 and 7:  Claims 7 and 8 of application ‘085 correspond to instant claims 6 and 7.
Considering Claim 8:  Claim 1 of application ‘085 teaches a power cable comprising a conductor and the claimed insulating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 17/054,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1-4:  Claim 3 of application ‘990 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
	 Application ‘990 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Lunghi teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.
Considering Claims 6 and 7:  Claims 5 and 6 of application ‘990 correspond to instant claims 6 and 7.
Considering Claim 8:  Claim 19 of application ‘990teaches a power cable comprising a conductor and the claimed insulating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The declaration under 37 CFR 1.132 filed April 12, 2022 is insufficient to overcome the rejection of claims 1-4 and 6-8 based upon Lunghi (US 2014/0158244) as set forth in the last Office action because:  
	The declarants argument of unexpected results is not persuasive.  With regard to the flexibility of the composition, the data relied upon by the applicant shows that the flexibility becomes worse as the amount of flexible rubber component decreases and the flexural modulus (the measurement of the stiffness of a material) increases.  This is the expected result, as the flexibility worsens as the stiffness increases.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art).  See MPEP § 716.02(c).  
	Further, the comparative example is not analogous to the composition of Lunghi, which requires a flexural modulus of 80 to 200 MPa.  The comparative example has a flexural modulus of 1100, which is well outside the range of the prior art.  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP § 716.02(e).  
	With regard to the brittle temperature, the original specification discloses that it is significant that the brittle temperature is below -35 ºC, and the comparative example has a brittle temperature within this range.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").  See MPEP § 716.02(b).  The declaration does not establish the practical significance of the difference in the brittle temperature.  
Further, the comparative example is not analogous to the composition of Lunghi, which requires a flexural modulus of 80 to 200 MPa.  The comparative example has a flexural modulus of 1100, which is well outside the range of the prior art.  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP § 716.02(e).
Finally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).  The brittle temperature of the composition would depend on a variety of factors, including the comonomer choice of the rubber copolymer, the comonomer content of the copolymer, and the crystallinity of the system.  It is not possible to determine the criticality of the xylene insolubility being below 10% from a single example with no other possible factors being explored.  For instance, the point of criticality could be different with a different comonomer or for an annealed sampled.  

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Lunghi does not teach the claimed xylene insolublity due to the difference in testing conditions is not persuasive.  Lunghi teaches the crystalline polypropylene homopolymer as being substantially xylene insoluble.  The original specification states that the xylene insoluble portion “corresponds to the total mass of a16 WO 2019/147027 Al PCT/KR2019/000994crystalline polypropylene matrix and other additives remaining after removal of the rubbery polypropylene copolymer eluted with the xylene solvent from the insulating samples” (13:14-19).  While Lunghi teaches a different conditions for measuring the xylene insolublity, the property being measured by the instant application, namely the amount of crystalline polypropylene matrix, is taught by Lunghi.  As such, the xylene insoluble portion of Lunghi is the same as the instant claims, despite a difference in measuring conditions.
The applicant argues that the claimed xylene elution process would remove more of the components of the composition than the process of Lunghi.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.  However, assuming that the argument is supported by evidence, the applicant has established that the xylene insolubility would be lower for the composition than reported by Lunghi.  As the instant claims require a lower xylene insolubility, the compositions of Lunghi reporting the xylene insolubility within the claimed range would also have a xylene insolubility in the claimed range when measured by the claimed process, as it would necessarily be lower than in Lunghi.  
Further, the use of a reference is not limited to the examples of the reference.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP § 2123.
B)  The applicant’s argument of unexpected results is not persuasive.  With regard to the flexibility of the composition, the data relied upon by the applicant shows that the flexibility becomes worse as the amount of flexible rubber component decreases and the flexural modulus (the measurement of the stiffness of a material) increases.  This is the expected result, as the flexibility worsens as the stiffness increases.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art).  See MPEP § 716.02(c).  
	Further, the comparative example is not analogous to the composition of Lunghi, which requires a flexural modulus of 80 to 200 MPa.  The comparative example has a flexural modulus of 1100, which is well outside the range of the prior art.  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP § 716.02(e).  
	With regard to the brittle temperature, the original specification discloses that it is significant that the brittle temperature is below -35 ºC, and the comparative example has a brittle temperature within this range.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").  See MPEP § 716.02(b).  The declaration does not establish the practical significance of the difference in the brittle temperature.  
Further, the comparative example is not analogous to the composition of Lunghi, which requires a flexural modulus of 80 to 200 MPa.  The comparative example has a flexural modulus of 1100, which is well outside the range of the prior art.  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  See MPEP § 716.02(e).
Finally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).  The brittle temperature of the composition would depend on a variety of factors, including the comonomer choice of the rubber copolymer, the comonomer content of the copolymer, and the crystallinity of the system.  It is not possible to determine the criticality of the xylene insolubility being below 10% from a single example with no other possible factors being explored.  For instance, the point of criticality could be different with a different comonomer or for an annealed sampled.  
C)  The applicant’s argument that application ‘085 does not teach the claimed xylene insolubility and peak ratio is not persuasive.  Claim 6 of application ‘085 teaches an insulating composition comprising a heterophasic polypropylene resin comprising a crystalline polypropylene matrix and a rubbery propylene copolymer dispersed with the matrix, where the composition has a flexural modulus of 50 to 1,200 MPa and a xylene solubility of less than 10 weight percent, measured by the same means as the instant claims. 
Application ‘085 is silent towards the claimed peak ratio.  However, the original specification teaches that the peak ratio is directly related to the flexural modulus (Table 1).  As Application ‘085 teaches the same base composition with the claimed flexural modulus, it would inherently have the claimed peak ratio.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767